DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 8/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,733,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see page 7, filed 8/01/2022, with respect to Obviousness-type Double patenting rejection have been fully considered and are persuasive.  The outstanding rejection of Obviousness-type Double patenting of claims 21-40 has been withdrawn. 

Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant filed response along with terminal disclaimer filed 8/1/2022 was received and reviewed. The terminal disclaimer has been accepted and placed on file. Applicant claims a method and system of automated transcription model adaptation for a particular customer service agent, the method comprising: obtaining audio data from a plurality of audio files; applying at least one applied model to the audio data; creating at least one audio file transcription of the audio data for each of the audio files, wherein each audio file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model; filtering the at least one audio file transcription for each audio file to select each audio file transcription for the particular customer service agent; assigning each selected audio file transcription a transcription quality score; comparing the transcription quality score for each selected audio file transcription to a transcription quality threshold; processing each selected audio file transcription in which the transcription quality score is greater than the transcription quality threshold to calculate statistics from each processed audio file transcription; and creating a specific agent adapted model from the calculated statistics for the particular customer service agent.  The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore, claims 21-40 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658